tcmemo_1998_336 united_states tax_court robert a hall and laverne m hall petitioners v commissioner of internal revenue respondent docket no filed date daniel a raas for petitioners christal w hillstead for respondent memorandum findings_of_fact and opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure petitioners concede that they received in interest_income of dollar_figure that they failed to report on their federal_income_tax return and that they are liable for the 10-percent premature_distribution tax on retirement distributions to petitioner laverne hall in petitioners also concede that if certain retirement account distributions to petitioner robert a hall petitioner are includable in income they too are subject_to the 10-percent tax on premature distributions the issue remaining for decision is whether retirement account distributions to robert a hall petitioner are not subject_to tax because they constitute income derived from indian fishing-rights-related activity all of the facts have been stipulated and along with the attached exhibits are incorporated herein by reference findings_of_fact petitioners resided in ferndale washington at the time they filed their petition in this case petitioners robert a hall and laverne m hall were in and are still members of the swinamish indian tribal community swinamish and the lummi indian_tribe lummi respectively federally recognized tribes of american indians the swinamish and lummi tribes are each signatories of the treaty of point elliot jan u s --tribes of indians in wash territory 12_stat_927 in which both tribes reserved fishing rights at all of their usual and accustomed fishing grounds and stations from through petitioner was employed by the lummi as a full-time worker in the tribal fish hatchery the parties agree that petitioner's work at the fish hatchery is treaty fishing-rights-related activity as that term is used in sec_7873 the parties further agree that in all employees of the hatchery received in addition to wages the choice to have an extra dollar_figure per month paid for their benefit either into a health plan or a retirement account employees could not receive the monthly additional dollar_figure amount except by choosing one of the two offered options the parties have stipulated transcripts of petitioner's account with the capital guardian trust company investment_company of america guardian the transcripts show that petitioner's guardian account was established in september of and that contributions to the account accrual of interest to and withdrawals from the account have continued through contributions to the account are denominated in the transcript as employee contribution the account summaries of the transcripts for the years through refer to account 2see also 520_f2d_676 9th cir contributions as ira contribs in petitioner's employer paid dollar_figure into the guardian account the guardian account in made three payments to petitioner dollar_figure dollar_figure and dollar_figure totaling dollar_figure the account summary for the guardian account describes a premature_distribution of dollar_figure of which dollar_figure was form_1099 dividends the account summary lists form ira contribution information total contributions of dollar_figure and a remaining account value of dollar_figure petitioner was not yet at the time he received the retirement account distributions from guardian and from a second account with prudential insurance_company of america prudential in the prudential account paid to petitioner a dollar_figure retirement account distribution petitioners reported on their federal_income_tax return as ira_distributions includable in income the retirement distribution to petitioner from guardian petitioners did not deduct any amount as an ira deduction petitioners did not report the retirement distribution from prudential or compute the percent tax on premature distributions from either account respondent examined petitioners' return and made adjustments including a determination that the prudential distribution is includable in gross_income and that retirement distributions to petitioner from both the prudential and guardian accounts are premature positions of the parties opinion petitioner argues that he should not have to include any of the prudential distribution in income and that he made a mistake by including the guardian distributions in income because distributions from both accounts are exempt from taxation as income derived by an indian from fishing-rights-related activity under sec_7873 sec_7873 provides in relevant part a in general -- income and self-employment taxes --no tax shall be imposed by subtitle a on income derived-- a by a member of an indian_tribe directly or through a qualified_indian_entity or b by a qualified_indian_entity from a fishing_rights-related_activity of such tribe employment_taxes --no tax shall be imposed by subtitle c on remuneration paid for services performed in a fishing_rights-related_activity of an indian_tribe by a member of such tribe for another member of such tribe or for a qualified_indian_entity b definitions --for purposes of this section-- fishing_rights-related_activity --the term fishing_rights-related_activity means with respect to an indian_tribe any activity directly related to harvesting processing or transporting fish harvested in the exercise of a recognized fishing right of such tribe or to selling such fish but only if substantially_all of such harvesting was performed by members of such tribe recognized_fishing_rights --the term recognized_fishing_rights means with respect to an indian_tribe fishing rights secured as of date by a treaty between such tribe and the united_states or by an executive_order or an act of congress qualified_indian_entity -- a in general --the term qualified_indian_entity means with respect to an indian_tribe any entity if-- i such entity is engaged in a fishing_rights-related_activity of such tribe ii all of the equity interests in the entity are owned by qualified indian tribes members of such tribes or their spouses iii except as provided in regulations in the case of an entity which engages to any extent in any substantial processing or transporting of fish percent or more of the annual gross_receipts of the entity is derived from fishing rights-related activities of one or more qualified indian tribes each of which owns at least percent of the equity interests in the entity and iv substantially_all of the management functions of the entity are performed by members of qualified indian tribes for purposes of clause iii equity interests owned by a member or the spouse of a member of a qualified indian_tribe shall be treated as owned by the tribe b qualified indian_tribe --for purposes of subparagraph a an indian_tribe is a qualified indian_tribe with respect to an entity if such entity is engaged in a fishing_rights-related_activity of such tribe the temporary deposit of income exempt from tax under sec_7873 into a retirement account argue petitioners does not change the character of the funds therefore they conclude distributions that represent a return of originally tax exempt funds are not subject_to tax petitioners make no argument however that interest accumulated in an account is exempt when withdrawn respondent argues that sec_7873 was intended by congress to exempt from income_tax only the wages of native people derived from fishing-rights-related activity that the payments into the guardian account were in addition to wages that the source of the payments into the prudential account is unknown and that even if the source of the funds contributed to the retirement accounts initially rendered them tax exempt the distributions from the accounts are not respondent's determinations are generally presumed correct rule a 290_us_111 furthermore every item of a person's gross_income is subject_to federal_income_tax unless there is a statute or some rule_of law that exempts the person or the item from gross_income 450_us_1 tax exemptions including those affecting native peoples are not granted by implication if congress intends to exempt certain income it must do so expressly 597_f2d_708 and cases cited therein sec_7873 income the parties agree that the wages earned in by petitioner for his work for the tribe are income derived directly or through a qualified_indian_entity from a fishing_rights-related_activity sec_7873 petitioner alleges that he designated dollar_figure per month to be deducted from his salary and contributed to his retirement accounts in and that in prior years he contributed a portion of his earnings to the prudential account but both parties have stipulated that in the dollar_figure monthly amount contributed to his guardian retirement account was in addition to wages and would not have been available to petitioner as a cash payment he had to chose to have it contributed to either a health plan or a retirement_plan despite respondent's argument to the contrary sec_7873 provides that income not just wages derived by a member of an indian_tribe directly or through a qualified_indian_entity from a fishing-rights-related activity is not subject_to 3with respect to wages earned from services performed in a fishing-rights-related activity no employment_tax is to be imposed by subtitle c sec_7873 income_tax for purposes of sec_7873 income derived from fishing_rights-related_activity means income derived from activity directly related to harvesting processing transporting or selling fish in the exercise of recognized_fishing_rights of an indian_tribe sec_7873 special provisions for individual_retirement_accounts to determine whether under the facts of this case the temporary deposit of income exempt from tax into a retirement account changes its character requires an examination of the retirement_plan provisions special tax provisions apply to a qualified_retirement_plan as that term is used in sec_4974 including an individual_retirement_account a_trust created or organized in the united_states that is for the exclusive benefit of an individual or his beneficiaries is an individual_retirement_account ira if it meets certain statutory requirements under sec_408 any ira is generally exempt from income_tax sec_408 an individual is generally allowed to deduct qualified retirement contributions made for the taxable_year sec_219 the deduction is limited to the lesser_of dollar_figure or the amount of compensation includable in the taxpayer's gross_income for the taxable_year sec_219 q ualified retirement contributions include amounts paid for the taxable_year by or on behalf of an individual to an ira for the individual's benefit sec_219 any amount_paid by an employer to an ira shall be treated as payment of compensation to the employee includable in gross_income for the taxable_year whether or not the payment is deductible under sec_219 sec_219 ira_distributions taxable as annuities an amount_paid out of an ira must generally be included in gross_income by the distributee in the manner provided under sec_72 annuities as modified by sec_408 and an individual's gross_income includes amounts received as annuity payments sec_61 in general sec_72 amounts are includable in income except to the extent they are considered to be a reduction or return of premiums or other consideration paid sec_72 and b sec_1_72-1 income_tax regs to determine the extent to which distributed amounts are a reduction or return of premiums or other consideration paid sec_72 distinguishes between amounts received as an annuity and amounts_not_received_as_an_annuity sec_1_72-1 b - d income_tax regs amounts are received as an annuity if they meet the requirements of sec_1_72-2 or income_tax regs including the requirement that the amounts be payable in periodic installments at regular intervals any other_amounts to which sec_72 applies are considered amounts_not_received_as_an_annuity sec_1_72-1 income_tax regs the transcript of account shows that the payments received by petitioner were not periodic or regular petitioner's payments were sec_72 payments not received as an annuity petitioners distributions were received before the sec_72 annuity_starting_date for payments not received as an annuity sec_72 provides that for distributions received before the annuity_starting_date the distributee is entitled to exclude from income any part of the distribution that is allocable to the investment_in_the_contract as defined in sec_72 amounts allocable to income_on_the_contract are on the other hand includable in gross_income sec_72 d a and b in order to determine the investment_in_the_contract the premiums or other consideration paid for the contract must be calculated sec_72 premiums or other consideration paid under sec_72 employees generally are given credit only for nondeductible premiums or other consideration that they have contributed for purposes of computing the investment_in_the_contract under sec_72 see 108_tc_54 patrick v commissioner tcmemo_1998_ amounts however contributed by the employer are also to be 4under prior_law an individual would never have an investment_in_the_contract or basis in an ira see 108_tc_54 included as premiums or other consideration paid_by the employee5 if the amounts were taxable to the employee when contributed by the employer or if such amounts had been paid directly to the employee at the time they were contributed they would not have been includible in the gross_income of the employee under the law applicable at the time of such contribution sec_72 an example of such amounts is certain payments excludible from income under sec_911 that were contributed by an employer before sec_1_72-8 income_tax regs but the language of sec_72 is clearly broad enough to include other types of income not subject_to taxation such as income exempt by reason of sec_7873 in the absence of legislative indications to the contrary we are required to apply statutory provisions as we find them in accordance with their plain meaning 310_us_534 campbell v commissioner supra pincite we find that we must include all contributions made by the tribe which are denominated employee contributions by the trustee of the 5it does not appear that petitioner's ira is a simplified_employee_pension sep under sec_408 all employees of the hatchery received the same amount dollar_figure a month for contribution to a health or pension_plan sep's among other requirements must have a formulary relationship between contributions and compensation sec_408 k guardian ira as petitioner's investment in the ira contract cf 267_fsupp_597 w d ky amounts allocated to investment and income generally for distributions of amounts not received as annuities before the annuity_starting_date the amount of a distribution allocable to the investment_in_the_contract and thus distributed tax free is the portion of the amount received that bears the same ratio to the amount received as the investment_in_the_contract bears to the account balance sec_72 and b the operation of sec_72 is however modified in the case of an ira by sec_408 the latter section requires for sec_72 purposes that we treat all ira's as one all distributions in as one distribution and that we compute the value income and investment_in_the_contract as of the end of the value of the contract includes the amount of any distributions during the calendar_year flush language following sec_408 petitioner has failed to provide any evidence as to the source year or amount of the contributions to the prudential account without such evidence we cannot find that any amount distributed to petitioner from the prudential account is a return of his investment in the account we therefore find that under sec_72 as modified by sec_408 and part of petitioner's retirement account distributions represents a nontaxable return to him of his investment_in_the_contract and part represents accrued income which petitioner agrees is taxable to him return of contributions before we apply sec_72 as modified by sec_408 and however we must consider the effect of sec_408 and under these provisions nondeductible amounts contributed to an ira for a taxable_year and later withdrawn are not treated as taxable_distributions contributions withdrawn by the individual by april of the year following the taxable_year for which no deduction is allowed with respect to the contribution are not taxable upon distribution sec_408 childs v commissioner tcmemo_1996_267 petitioner was employed by the tribe in indian fishing- rights-related activity payments to petitioner for such indian fishing-rights-related services were not includable in his gross_income sec_7873 the contributions made on his behalf to guardian by the tribe were made due to his indian fishing-rights- related_services and are considered as compensation under 6a contribution distributed before the due_date of the return must be accompanied by the amount of net_income attributable to such contribution which net_income is includable in gross_income sec_408 sec_219 therefore the additional dollar_figure monthly compensation was derived directly or through a qualified_indian_entity from a fishing_rights-related_activity sec_7873 all of petitioner's compensation_for the year was derived from indian fishing-rights-related activity and since none of petitioner's compensation_for the year was includable in gross_income all of petitioner's ira contributions for the year are nondeductible sec_219 sec_408 contributions are deemed to have been made to an ira on the last day of the preceding_taxable_year if the contribution is made for that taxable_year and is made by the due_date of the return for the taxable_year sec_219 the parties agree that petitioner had dollar_figure of ira contributions paid for tax_year since under sec_408 the distribution to petitioner of nondeductible_contributions paid during the taxable year7 is not subject_to sec_72 we find that dollar_figure of the total_distribution from the guardian account of dollar_figure in was a sec_408 requires an individual who receives any amount from an ira for any taxable_year to include certain information on his tax_return for the year a taxpayer who without reasonable_cause fails to provide the prescribed information form for designated nondeductible_contributions may be subject_to a fine of dollar_figure sec_6693 this issue was not raised by respondent nontaxable return of contributions a portion of the remaining balance of dollar_figure is an amount of net_income attributable to the contributions for the taxable_year see sec_408 sec_1_408-4 and iii income_tax regs this amount is includable in gross_income in and as the parties have agreed is subject_to the percent premature_distribution tax under sec_72 distributions subject_to sec_72 computation the balance of dollar_figure reduced by the amount of net_income attributable to withdrawn contributions for is subject_to the computation under sec_72 as modified by sec_408 and after reduction by the amount of net_income attributable to withdrawn contributions the balance of the amount distributed to petitioner in that is not taxable is determinable by the sec_72 formula as modified by sec_408 and total nondeductible_contribution sec_1 x distribution amount total ira account balances distribution amount 8respondent has published notice that when using the sec_72 fraction to determine the amount of a premature_distribution to be includable in income neither the numerator nor the denominator of the above equation shall include amounts previously withdrawn pursuant to sec_408 of the code notice_87_16 1987_1_cb_446 taxpayers are entitled to rely on and the internal_revenue_service states that it will be bound by substantive and procedural guidance provided by notices or announcements revrul_90_91 1990_2_cb_262 1total nondeductible_contributions means all contributions prior to the distribution date minus amounts received before such date to the extent excludible from gross_income sec_72 the remainder of petitioner's distribution after determination of the nontaxable amount represents the payment to him of income and as the parties have agreed is subject_to the 10-percent premature_distribution tax under sec_72 we direct that these computations be made by the parties and submitted under rule to reflect the foregoing decision will be entered under rule
